              Case 19-03515 Document 1 Filed in TXSB on 05/31/19 Page 1 of 9



                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

In re:                         §                                      Chapter 11
                               §
MONTCO OFFSHORE INC., et al.1  §                                      Case No. 17-31646 (MI)
                               §
    Debtors.                   §                                      (Jointly Administered)
                               §
DREW MCMANIGLE, AS LIQUIDATING §
TRUSTEE OF THE LIQUIDATING     §
TRUST FOR MONTCO OILFIELD      §
CONTRACTORS, LLC,              §
                               §                                      Adversary Proceeding
    Plaintiff,                 §
                               §
v.                             §                                      Adv. No 19-_____ (MI)
                               §
WEATHERFORD U.S., L.P.,        §
                               §
    Defendant.                 §

                                                COMPLAINT

         Drew McManigle, in his capacity as Liquidating Trustee of the Liquidating Trust for

Montco Oilfield Contractors, LLC (“Plaintiff”), by his undersigned attorneys, files this complaint

(the “Complaint”) against Weatherford U.S., L.P. (“Defendant”), and in support thereof alleges as

follows:

                                       NATURE OF THE ACTION

         1.       Plaintiff seeks to avoid and recover from Defendant, or from any other person or

entity for whose benefit the transfers were made, all preferential transfers of property that occurred

during the Preference Period (as defined below) pursuant to sections 547 and 550 of chapter 11 of

title 11 of the United States Code (the “Bankruptcy Code”).


1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtors’ federal tax identification
number, are Montco Offshore, Inc. (1448) and Montco Oilfield Contractors, LLC (9886). The mailing address for the
Debtors, solely for the purposes of notices and communications, is 17751 Hwy 3235, Galliano, Louisiana 70354.

                                                        1
7130695v2
            Case 19-03515 Document 1 Filed in TXSB on 05/31/19 Page 2 of 9



       2.       In addition, Plaintiff seeks to disallow, pursuant to sections 502(d) of the

Bankruptcy Code, any claim that Defendant has filed or asserted against the Debtors (as defined

below) or that has been scheduled for Defendant pending the payment of the Avoidable Transfers

(as defined below) to Plaintiff. Plaintiff does not waive and hereby reserves all of his rights and

the rights of the Debtors to object to any such claim for any reason, including, but not limited to,

any reason set forth in sections 502(a) through (j) of the Bankruptcy Code.

                                  JURISDICTION AND VENUE

       3.       This Court (as defined below) has subject matter jurisdiction over this adversary

proceeding pursuant to 28 U.S.C. §1334(b).

       4.       The statutory and legal predicates for the relief sought herein are sections 502, 547,

and 550 of the Bankruptcy Code and Rules 3007 and 7001 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”).

       5.       This adversary proceeding is a core proceeding to be heard and determined by this

Court pursuant to 28 U.S.C. § 157(b)(2)(B) and (F) and the Court may enter final orders for matters

contained herein.

       6.       Venue is proper in this Court pursuant to 28 U.S.C. § 1409 because the Debtors

chapter 11 cases are pending in this Court.

       7.       Pursuant to Bankruptcy Rule 7008 and Bankruptcy Local Rule 7008-1, Plaintiff

consents to the entry of final orders or judgments by the Court if it is determined that the Court,

absent consent of the parties, cannot enter final orders or judgments consistent with Article III of

the United States Constitution.




                                                  2
7130695v2
            Case 19-03515 Document 1 Filed in TXSB on 05/31/19 Page 3 of 9



                               PROCEDURAL BACKGROUND

       8.       On March 17, 2017 (the “Petition Date”), Montco Offshore, Inc. and Montco

Oilfield Contractors, LLC (collectively, the “Debtors”) filed voluntary petitions for relief under

chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for the Southern District

of Texas, Houston Division (the “Court”).

       9.       On January 18, 2018, the Court entered its Findings of Fact, Conclusions of Law,

and Order Approving the Disclosure Statement and Confirming the Amended Plan of

Reorganization of Debtor Montco Offshore, Inc. and the Amended Plan of Liquidation of Debtor

Montco Oilfield Contractors, LLC under Chapter 11 of the Bankruptcy Code [Docket No. 784]

(the “Confirmation Order”), which confirmed the Amended Plan of Reorganization of Debtor

Montco Offshore, Inc. and Amended Plan of Liquidation of Debtor Montco Oilfield Contractors,

LLC under Chapter 11 of the Bankruptcy Code [Docket No. 740] (the “Plan”).

       10.      The Plan and Confirmation Order established the Liquidating Trust and appointed

Plaintiff as Liquidating Trustee. Pursuant to the Confirmation Order and Articles IV.M and IV.O

of the Plan, the Debtors contributed certain Causes of Action to the Liquidating Trust and Plaintiff

was authorized to pursue such Causes of Action.

                                         THE PARTIES

       11.      Pursuant to the Plan, the Confirmation Order and the Liquidating Trust Agreement,

Plaintiff is authorized and has standing among other things, to commence, prosecute, and

compromise this cause of action.

       12.      Defendant may be served at through its registered agent, CT Corporation System,

1999 Bryan St., Dallas, TX 75201, or its counsel, Husch Blackwell, Attn: Timothy A. Million, 600

Travis Street, Suite 2350, Houston, TX 77002.



                                                 3
7130695v2
            Case 19-03515 Document 1 Filed in TXSB on 05/31/19 Page 4 of 9



                                   FACTUAL BACKGROUND

        13.     Upon information and belief, during the 90-day period prior to the Petition Date

(December 17, 2016 to March 16, 2017) (the “Preference Period”), the Debtors made transfers (the

“Avoidable Transfers”) to Defendant on the dates, and in the amounts, listed on Exhibit 1, which

is expressly incorporated by reference into the Complaint.

        14.     During the course of this proceeding, Plaintiff may learn of additional transfers

made to Defendant during the Preference Period. It is Plaintiff’s intention to avoid and recover all

transfers made by the Debtors of an interest of the Debtors in property and to or for the benefit of

Defendant or any other transferee. Plaintiff reserves his right to amend this original Complaint to

include: (i) further information regarding the Transfer(s), (ii) additional transfers,

(iii) modifications of and/or revision to Defendant’s name, (iv) additional defendants, and/or

(v) additional causes of action (e.g., but not exclusively, 11 U.S.C. §§ 542, 544, 545, 548, and/or

549) (collectively, the “Amendments”), that may become known to Plaintiff at any time during

this adversary proceeding, through formal discovery or otherwise, and for the Amendments to

relate back to this original Complaint.

                  COUNT I – TO AVOID PREFERENTIAL TRANSFERS
              PURSUANT TO SECTION 547(b) OF THE BANKRUPTCY CODE

        15.     Plaintiff repeats and realleges each and every allegation contained in paragraphs 1

through 14 as if fully set forth herein.

        16.     Pursuant to section 547(b) of the Bankruptcy Code, Plaintiff may avoid any transfer

of an interest of the Debtors in property (a) to or for the benefit of a creditor, (b) for or on account

of an antecedent debt owed by the debtor in possession before such transfer was made, (c) made

while the debtor in possession was insolvent, (d) made on or within 90 days, or in certain

circumstances within one year, before the filing of the petition, and (e) that enables such creditor


                                                   4
7130695v2
            Case 19-03515 Document 1 Filed in TXSB on 05/31/19 Page 5 of 9



to receive more in satisfaction of its claims than it would receive in a case under chapter 7 of the

Bankruptcy Code if the transfer had not been made. 11 U.S.C. § 547(b).

       17.        During the Preference Period, the Debtors made the Avoidable Transfers to

Defendant on the dates, and in the amounts, listed on Exhibit 1.

       18.        Each of the Avoidable Transfers was made from an account of the Debtors and

constituted a transfer of an interest in property of the transferring Debtors.

       19.        The Avoidable Transfers were made to or for the benefit of Defendant, a creditor

of the Debtors.

       20.        The Avoidable Transfers were for or on account of antecedent debts owed by the

Debtors to Defendant before such transfers were made.

       21.        The Avoidable Transfers were made at a time when the Debtors were insolvent.

Plaintiff is entitled to the presumption of insolvency for each transfer made during the Preference

Period pursuant to 11 U.S.C. § 547(f). Each of the Avoidable Transfers was made during the

Preference Period, as set forth in Exhibit 1.

       22.        The Avoidable Transfers enabled the Defendant to receive more in satisfaction of

its claim against the Debtors than it would have received in a case under chapter 7 of the

Bankruptcy Code had the payment not been made. As evidenced by the Debtors’ schedules filed

in the underlying bankruptcy case, as well as the proofs of claim that have been received to date,

the Debtors’ liabilities exceed their assets to the point that unsecured creditors will not receive a

full payout of their claims from the Debtors’ bankruptcy estate.

       23.        By reason of the foregoing, Plaintiff is entitled to an order and judgment under

section 547 of the Bankruptcy Code avoiding the Avoidable Transfers.




                                                  5
7130695v2
            Case 19-03515 Document 1 Filed in TXSB on 05/31/19 Page 6 of 9



                  COUNT II – TO RECOVER AVOIDED TRANSFERS
              PURSUANT TO SECTION 550(a) OF THE BANKRUPTCY CODE

        24.     Plaintiff repeats and realleges each and every allegation contained in paragraphs 1

through 23 as if fully set forth herein.

        25.     Defendant was the initial transferee of the Avoidable Transfers or the immediate or

mediate transferee of such initial transferee or the person for whose benefit the Avoidable

Transfers were made.

        26.     Plaintiff is entitled to recover the Avoidable Transfers from Defendant pursuant to

section 550(a) of the Bankruptcy Code to the extent they are avoided pursuant to section 547 of

the Bankruptcy Code, plus interest thereon to the date of payment and the costs of this action.

                  COUNT III – DISALLOWANCE OF CLAIMS
        PURSUANT TO SECTIONS 502(d) and (j) OF THE BANKRUPTCY CODE

        27.     Plaintiff repeats and realleges each and every allegation contained in paragraphs 1

through 26 as if fully set forth herein.

        28.     Defendant is a transferee of transfers avoidable under section 547 the Bankruptcy

Code, which property is recoverable under section 550 of the Bankruptcy Code.

        29.     Defendant has not paid the amount of the Avoidable Transfers, or turned over such

property, for which Defendant is liable under 11 U.S.C. § 550.

        30.     Pursuant to section 502(d) of the Bankruptcy Code, any and all claims of Defendant

and/or its assignee, against the Debtors’ chapter 11 estates must be disallowed until such time as

Defendant pays to Plaintiff an amount equal to the aggregate amount of the Avoidable Transfers,

plus interest thereon and costs. 11 U.S.C. § 502(d).

        31.     Pursuant to 11 U.S.C. § 502(j), any and all claims of Defendant, and/or its assignee,

against the Debtors’ Chapter 11 estates previously allowed against the Debtors, must be



                                                  6
7130695v2
            Case 19-03515 Document 1 Filed in TXSB on 05/31/19 Page 7 of 9



reconsidered and disallowed until such time as Defendant pays to Plaintiff an amount equal to the

aggregate amount of the Avoidable Transfers. 11 U.S.C. § 502(j).

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that this Court enter judgment against

Defendant granting the following relief:

       A.       On Plaintiff’s First and Second Claims for Relief, judgment in favor of

                Plaintiff and against Defendant, avoiding all of the Avoidable Transfers and

                directing Defendant to return to Plaintiff the amount of the Avoidable

                Transfers, pursuant to 11 U.S.C. §§ 547(b) and 550(a), plus interest from

                the date of demand at the maximum legal rate and to the fullest extent

                allowed by applicable law, together with the costs and expenses of this

                action including, without limitation, attorneys’ fees;

       B.       On Plaintiff’s Third Claim for Relief, judgment in favor of Plaintiff and

                against Defendant disallowing any claims held or filed by Defendant against

                the Debtors until Defendant returns the Avoidable Transfers to Plaintiff

                pursuant to 11 U.S.C. § 502(d) and (j); and

       C.       Granting Plaintiff such other and further relief as this Court may deem just

                and proper.




                                                  7
7130695v2
            Case 19-03515 Document 1 Filed in TXSB on 05/31/19 Page 8 of 9



Dated: May 31, 2019.


                                        Respectfully submitted,

                                        Porter Hedges LLP
                                        /s/ Joshua W. Wolfshohl
                                        Joshua W. Wolfshohl
                                        State Bar No. 24038592
                                        M. Shane Johnson
                                        State Bar No. 24083263
                                        Porter Hedges LLP
                                        1000 Main Street, 36th Floor
                                        Houston, Texas 77002-2764
                                        Telephone: (713) 226-6000
                                        Facsimile: (713) 226-6295

                                        COUNSEL FOR DREW MCMANIGLE,
                                        LIQUIDATING TRUSTEE FOR THE
                                        MONTCO OILFIELD CONTRACTORS, LLC
                                        LIQUIDATING TRUST




                                           8
7130695v2
                Case 19-03515 Document 1 Filed in TXSB on 05/31/19 Page 9 of 9



                                          EXHIBIT 1

Name                                 Invoice Nos.     Payment Date     Payment Amount
Weatherford U.S., L.P.               013147376 and    01/02/17         $887,645.56
                                     13116676RI
                                                      Total            $887,645.56




                                               9
    7130695v2
